EXHIBIT 10v

 

LOGO [g61699logo.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

VERIZON EXECUTIVE DEFERRAL PLAN

SUMMARY PLAN DESCRIPTION

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

VERIZON EXECUTIVE DEFERRAL PLAN

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

INTRODUCTION

   1

PLAN HIGHLIGHTS

   2

PARTICIPATING IN THE PLAN

   4

Active Participation

   4

Inactive Participation

   4

YOUR ACCOUNT BALANCE

   5

Your Beginning Balance

   5

Adding to Your Balance

   5

Investing Your Account

   8

PAYMENTS FROM THE PLAN

   10

Making an Election

   10

Default Form and Timing of Payments

   11

Timing of Payments

   11

Form of Payments

   11

Special Rules

   11

VESTING AND OTHER ISSUES

   13

Vesting

   13

Forfeiture

   13

MISCELLANEOUS MATTERS

   14

Plan Administration

   14

Amendment and Termination

   14

Effect on Other Benefit Plans

   14

Hypothetical Nature of Plan Accounts and Investments

   14

Plan Assets Not Held in Trust

   15

Assignment and Alienation

   15

Withholding and Other Tax Consequences

   15

Continued Employment

   15

 

JANUARY 1, 2006

      TABLE OF CONTENTS



--------------------------------------------------------------------------------

VERIZON EXECUTIVE DEFERRAL PLAN

--------------------------------------------------------------------------------

 

 

INTRODUCTION

 

The Verizon Executive Deferral Plan (the “Plan” or “EDP”) provides an easy way
for you to set aside a portion of your annual base salary, your entire
short-term incentive award and certain long-term incentive awards for the future
in order to avoid current Federal, State and Local income taxes (where
applicable) and to receive valuable contributions from Verizon (the “Company”).
It reaches beyond the limits of a traditional 401(k) to provide exceptional
value. For non-employee directors, it allows for the deferral of your annual
cash retainer and associated meeting fees and equity compensation.

 

•  

The EDP allows you to defer a portion of your annual base salary, all of your
short-term incentive award or non-employee director’s annual retainer and
associated meeting fees and certain long-term incentive awards that otherwise
provide for deferral into the Plan; and

 

•  

The EDP also allows you to receive the full company matching contribution on the
amounts you defer up to 6% of your compensation, without any limitations imposed
by the Internal Revenue Code. However, non-employee members of the board of
directors are not eligible for any company matching contributions, and the
deferral of any long-term incentive awards also will not be eligible for company
matching contributions.

 

Because the EDP is an account-based plan, your benefit will equal the balance in
a hypothetical account kept for you under the Plan. You can invest your EDP
account in a broad variety of investment options and your account balance will
increase or decrease depending on the performance of the investments you choose.
Therefore, you should exercise care when making your investment choices.

 

The savings opportunities of the EDP mean you can set aside significantly more
money for your future than you could if you could make deferrals only under the
management savings plan. Verizon expects these advantages to serve you well as
you strive to meet your future financial goals.

 

You should be aware that the Plan succeeds the Verizon Income Deferral Plan (the
“IDP”) and the Verizon Deferred Compensation Plan for Non-Employee Directors
(the “Directors’ Plan”), which were frozen as of December 31, 2004. If you were
a participant in the IDP or the Directors’ Plan, vested amounts in your account
in those plans as of December 31, 2004, remain in those plans and subject to the
rules that govern those plans. However, in order to comply with changes in the
law that were effective January 1, 2005, amounts in your IDP account that were
not vested as of December 31, 2004, have been transferred to the EDP and are now
subject to the rules that govern EDP accounts generally.

 

This booklet is intended to summarize the terms of the Executive Deferral Plan,
effective January 1, 2006. To the extent this summary conflicts with the terms
of the Plan, the terms of the Plan will control. If you would like to review the
terms of the Plan or if you have any questions about your Plan benefits, please
contact the Total Rewards department at 1-888-560-3669.

 

JANUARY 1, 2006

      PAGE 1



--------------------------------------------------------------------------------

VERIZON EXECUTIVE DEFERRAL PLAN

--------------------------------------------------------------------------------

 

PLAN HIGHLIGHTS

 

Nature of Plan and

Benefit

  

Your Plan benefit is expressed in terms of an account balance and will equal the
value of that account balance when you receive payments from the Plan. The value
of your account balance will increase or decrease based upon your investment
elections. The Plan is an unfunded, nonqualified benefit plan.

 

Deferrals for Active Participants   

•      You can defer up to 100% of the portion of your base salary that exceeds
a limit included in the Internal Revenue Code ($220,000 in 2006) (your “Eligible
Base Salary”).

 

•      You can defer up to 100% of your short-term incentive award or directors’
cash retainer and associated meeting fees.

 

•      You may also be able to defer up to 100% of your long-term incentive
award or annual equity grant to the extent otherwise permitted under the terms
of the award.

 

•      Generally, deferral elections for Eligible Base Salary or directors’ fees
for a year must be submitted during an enrollment period in November or December
of the preceding year and cannot be changed after December 31st of that
preceding year. For example, if you make an election in December 2005 to defer a
percentage of your 2006 base salary, you cannot change that election after
December 31, 2005, and it will remain in effect for all of 2006.

 

•      Generally, deferral elections for performance based short-term and
long-term incentive awards must be made during an enrollment period in May or
June of the year in which the award is earned and cannot be changed after June
30th of that year. For example, if you make an election in June 2005 to defer a
percentage of your short-term incentive award earned in 2006 (and payable in
2007), you cannot change that election after June 30, 2006, and it will remain
in effect for all of 2006.

 

•      If you are promoted or hired into an eligible position, you will be
provided a 30-day window in which to submit your salary and/or incentive
deferral elections, if appropriate. A similar rule applies to newly-appointed
non-employee members of the board of directors.

 

Company Contributions   

•     The Company will add a “matching contribution credit” to your account
equal to—

 

•      if you defer at least 6% of the sum of your Eligible Base Salary and
short-term incentive under the Plan, 5% of the sum of your Eligible Base Salary
and short-term incentive; or

 

•      if you defer less than 6% of the sum of your Eligible Base Salary and
short-term incentive under the Plan, 100% of the first 4% and 50% of the next 2%
of the sum of the Eligible Base Salary and short-term incentive that you defer.

 

•      Non-employee members of the board of directors are not eligible for any
company matching contribution credits.

 

•      Any deferrals of long-term incentive awards are not eligible for company
matching contribution credits.

 

Account Investments   

Generally, you can elect to have your EDP account treated as if it were invested
in any of the investment options available under the Verizon Savings Plan for
Management Employees. You can also elect to have your EDP account treated as if
it were invested in an account that provides a return that mirrors the yield on
certain corporate bonds.

 

 

JANUARY 1, 2006

      PAGE 2



--------------------------------------------------------------------------------

VERIZON EXECUTIVE DEFERRAL PLAN

--------------------------------------------------------------------------------

 

PLAN HIGHLIGHTS

 

Distributions from the

Plan of Your Personal Deferrals

  

•      At the time you elect to defer you must also elect when and how you would
like to have your benefit distributed. You may elect one of the following
distribution forms:

 

•      One lump sum payment; or

 

•      Annual installments (for between 2 and 20 years).

 

•      Distributions can generally begin at separation from service or on a
specified date either before or after your separation from service.

 

•      If you elect to receive a distribution based on a specified date rather
than beginning at separation from service, the earliest you can receive a
distribution with respect to a deferred amount is at least 2 years following the
year the full deferral has been credited to your account.

 

•      If you elect to receive a lump sum or begin receiving installments at
separation from service, your distribution election is irrevocable.

 

•      If you elect to receive a distribution based on a specific date, you can
change your distribution elections with respect to a deferred amount provided
that (1) you make the election change at least 12 months prior to the original
distribution date, (2) you delay the date you would have otherwise received your
distributions by at least 5 years, and (3) you will not receive your
distribution sooner or over a shorter period of time. You may not switch from
annual installments to a lump sum distribution.

 

Distributions from the

Plan of Company Contributions

  

All Company contributions in your EDP account (including amounts transferred to
the EDP from the IDP or Directors’ Plan) will be distributed in a lump sum
payment following your separation from service (or six months after your
separation from service if you are a “key” employee).

 

Vesting

  

•      Your personal deferrals under the Plan are vested immediately.

 

•      The matching contribution credits vest at the same time you vest in the
matching contributions under the Verizon Savings Plan for Management Employees.

 

•      Your matching contribution credits will also vest if your employment is
involuntarily terminated without cause and you sign a release, if you become
disabled, if you die, or if there is a change in control of Verizon.

 

•      Any other Company contributions transferred to the EDP from another plan
(including Retirement Contribution Credits transferred from the IDP) will vest
according to the vesting schedule in place under the other plan at the time of
the transfer.

 

 

JANUARY 1, 2006

      PAGE 3



--------------------------------------------------------------------------------

VERIZON EXECUTIVE DEFERRAL PLAN

--------------------------------------------------------------------------------

 

PARTICIPATING IN THE PLAN

 

You can participate in the Plan on either an “active” or an “inactive” basis.
The principal difference between the two is that, as an “active” participant,
you can make deferrals into your EDP account and you are eligible to receive
matching contribution credits. As either an “active” or “inactive” participant,
you can invest your EDP account in the investment options available under the
Plan and make elections that will determine when you receive distributions of
your Plan account.

 

ACTIVE PARTICIPATION

 

If you were a director level employee or above (“Eligible Participant”) or a
non-employee member of the Company’s Board of Directors (the “Board”) on
January 1, 2005, you automatically became an active participant in the Plan on
that date. If you were hired or promoted to an Eligible Participant position or
became a non-employee member of the Company’s Board of Directors after
January 1, 2005, you will automatically become an active participant in the Plan
on the date you become an Eligible Participant or a non-employee member of the
Board. Once you become an active participant, you will remain an active
participant eligible for the Plan provisions applicable to Eligible Participants
for as long as you are an Eligible Participant or a non-employee member of the
Board. If you are demoted to position not eligible for participation in the EDP,
you will become an inactive participant after your demotion.

 

INACTIVE PARTICIPATION

 

You will become an inactive participant if your employment with the Company
ends, if you decide not to defer any part of your Eligible Base Salary,
short-term incentive, long-term incentive or director’s fees under the Plan, if
you are demoted below the status of director or any equivalent level, or if you
cease to be a non-employee member of the Board. Once you become an inactive
participant, you will remain an inactive participant as long as you have a
positive balance in your EDP account or until you again become an active
participant.

 

JANUARY 1, 2006

      PAGE 4



--------------------------------------------------------------------------------

VERIZON EXECUTIVE DEFERRAL PLAN

--------------------------------------------------------------------------------

 

YOUR ACCOUNT BALANCE

 

YOUR BEGINNING BALANCE

 

Depending on the circumstances under which you became an active participant, you
might have a beginning balance in your EDP account when you first become
eligible for the Plan provisions applicable to active participants.

 

If you participated in the Verizon Income Deferral Plan (IDP) or the Verizon
Deferred Compensation Plan for Non-Employee Directors (Directors’ Plan) prior to
January 1, 2005, any unvested benefit under those plans was transferred to the
EDP and credited to your EDP account as a beginning balance. (As noted in
“Effect on Other Benefit Plans” beginning on page 14, you will no longer be
eligible for a benefit under the plan from which the benefit was transferred
with respect to the amounts transferred to the EDP.) Any amounts in your
beginning EDP account that were transferred from the IDP will be characterized
as “Personal Deferral Credits,” “Matching Contribution Credits,” or “Retirement
Contribution Credits” (as defined below) by the Plan’s administrator depending
on the nature of those credits under the plan from which the amounts were
transferred.

 

Amounts transferred to the Plan might be subject to various restrictions in
addition to those described in this summary. The Plan’s administrator will
advise you if any such restrictions apply to any part of your EDP account.

 

ADDING TO YOUR BALANCE

 

The balance in your EDP account can increase while you are an active participant
through your deferral of salary, short-term incentive, long-term incentives,
directors’ fees or annual equity awards into your EDP account and through
Company Matching Contributions that are credited to your EDP account. As
previously noted, the value of your account may also increase or decrease due to
investment performance.

 

Your Deferral of Compensation

 

Personal Deferral Credits

 

The Internal Revenue Code limits the amount of your pay that can be treated as
“compensation” under the Company’s “qualified” savings plan and “qualified”
pension plan. This limit is $220,000 for the year 2006. Any base salary you earn
over this limit is referred to under the Plan as “Eligible Base Salary.”

 

You can elect to defer receipt of all or part of your Eligible Base Salary or
your director’s fees into your EDP account. In addition, you may defer all or
part of your short-term incentive from the Short-Term Incentive Plan into your
EDP account, provided that you are still an active participant in the Plan when
the short-term incentive is payable. You may also be able to defer receipt of
certain other forms of compensation (including certain long-term incentive
awards) if permitted by the Plan’s administrator.

 

If you elect to defer compensation under the Plan, you waive your right to
receive the amount deferred at the time it would otherwise be paid and agree
instead to receive the amount deferred under the terms of the Plan.

 

JANUARY 1, 2006

      PAGE 5



--------------------------------------------------------------------------------

VERIZON EXECUTIVE DEFERRAL PLAN

--------------------------------------------------------------------------------

 

Any deferrals of Eligible Base Salary, short-term incentive, long-term incentive
or directors’ fees are known under the Plan as “Personal Deferral Credits,” and
the balance of your EDP account attributable to Personal Deferral Credits,
including any investment earnings (or minus any investment losses) on these
credits, is known as your “Employee Balance.”

 

Making an Election to Defer Compensation

 

If you elect to defer all or part of your Eligible Base Salary, short-term
incentive, director’s fee, or other eligible compensation, your election must be
made according to any terms and conditions the Plan’s administrator may impose.

 

Eligible Base Salary deferral elections must be submitted during an annual
enrollment period specified by the Plan’s administrator. This enrollment period
will generally be in November or December of the year prior to when the salary
is earned. (For example, elections with respect to 2006 base salary must be made
during November or December of 2005.) At the time you elect to defer Eligible
Base Salary, you must also make an election on how and when you would like to
receive your payments of those deferred amounts.

 

Your election will apply only to Eligible Base Salary earned in the year after
the year in which you make the election—you cannot make your election
retroactive. Your election will remain in effect only through the end of the tax
year for which the election was made and will not be renewed automatically for
the following year. In addition, you can not change or revoke your election
after December 31st. (For example, the election you make in November or December
of 2005 will remain in effect throughout 2006 unless you change it before
December 31, 2005.) Similar rules apply to the deferral of directors’ fees.

 

To defer all or part of your performance based short-term incentive or long-term
incentive, you must submit an annual election to the Plan’s administrator during
the specified enrollment period, generally in May or June before the year in
which the award becomes payable. (For example, you will make your deferral
election with respect to your 2006 annual bonus (which is payable in 2007)
during May or June 2006.) Performance based short-term and long-term incentive
deferrals are irrevocable after June 30th. Your election will remain in effect
only until the end of the year for which the election is made and will not be
renewed automatically for the following year.

 

If you are promoted or hired into an eligible position, you will be provided a
30-day window in which to submit your salary and/or incentive deferral
elections, if appropriate, for the year of your hire or promotion. (You will be
treated just like all other participants for each subsequent year.) A newly
eligible employee who does not submit a deferral election within 30 days of the
effective date of hire or promotion will be considered to have elected not to
defer any salary or incentive compensation for the year in which he or she was
hired or promoted. This is true with respect to incentive awards even if you are
hired or promoted before the specified enrollment period in May or June. In
other words, if you are hired into an eligible position in

 

JANUARY 1, 2006

      PAGE 6



--------------------------------------------------------------------------------

VERIZON EXECUTIVE DEFERRAL PLAN

--------------------------------------------------------------------------------

 

March 2006, you must make your deferral elections for 2006 salary and any 2006
bonuses within 30 days of your date of hire, even though participants who have
participated in the Plan for the entire year are not required to make deferral
elections with respect to their 2006 bonuses until May or June 2006. In
addition, individuals who are promoted into eligible positions during the year
will be able to defer only a pro-rated portion of their bonus for the year of
the promotion.

 

All personal deferral credits are managed in class years. Compensation deferred
as follows constitutes one class year:

 

•  

One full tax year of Eligible Base Salary or directors’ fees; and

 

•  

One annual short-term or long-term incentive award.

 

Each class year requires a corresponding distribution election. If no
distribution election is made, your deferrals for that class year will be
distributed as explained in “Default Form and Timing of Payments” beginning on
page 11.

 

The Company’s Contributions

 

Matching Contribution Credits

 

If you elect to defer all or part of your Eligible Base Salary and/or short-term
incentive, you will receive additional credits in your EDP account when your
Personal Deferral Credits are credited to your EDP account. These credits are
known under the Plan as “Matching Contribution Credits,” and the balance of your
EDP account attributable to Matching Contribution Credits, including any
investment earnings (or minus any investment losses) on these credits, is known
as your “Employer Balance.” Matching Contribution Credits are designed to
replicate the Company matching contributions under the Company’s “qualified”
savings plan. Non-employee Directors are not eligible for Matching Contribution
Credits.

 

For each Plan year, your Matching Contribution Credits will be determined as
follows—

 

•  

If you defer at least 6% of the sum of your Eligible Base Salary and short-term
incentive into your EDP account, you will receive Matching Contribution Credits
equal to 5% of the sum of your Eligible Base Salary and short-term incentive; or

 

•  

If you defer less than 6% of the sum of your Eligible Base Salary and short-term
incentive into your EDP account, you will receive Matching Contribution Credits
equal to the sum of—

 

  •  

100% of the first 4% of the sum of the Eligible Base Salary and short-term
incentive that you defer; and

 

  •  

50% of the next 2% of the sum of the Eligible Base Salary and short-term
incentive that you defer.

 

However, if you are no longer an active participant in the Plan when your
short-term incentive is payable, you generally cannot defer your short-term
incentive and, as a result, will not be eligible to receive Matching
Contribution Credits with respect to your short-term incentive.

 

JANUARY 1, 2006

      PAGE 7



--------------------------------------------------------------------------------

VERIZON EXECUTIVE DEFERRAL PLAN

--------------------------------------------------------------------------------

 

EXAMPLE. You have $50,000 in Eligible Base Salary and earn a $100,000 short-term
incentive in 2006. You defer 100% of your Eligible Base Salary and 75% of your
short-term incentive into your EDP account. For the year, you will have $132,500
in total contributions to your EDP account, calculated as follows:

 

Personal Deferral Credits: $125,000 (100% of $50,000 plus 75% of $100,000); and

 

Matching Contribution Credits: $7,500 (Because you have deferred at least 6% of
your total Eligible Base Salary plus short-term incentive into your EDP account,
your Matching Contribution Credits equal 5% of $150,000, or $7,500.)

   

 

Retirement Contribution Credits

 

Participants who were eligible to receive Retirement Contribution Credits under
the IDP with respect to base salary and incentives earned in 2004 will receive
those credits under the EDP in the early part of 2005. No Retirement
Contribution Credits will be made with respect to base salary and incentives
earned after 2004.

 

INVESTING YOUR ACCOUNT

 

Investment Options

 

You will be able to invest your EDP account as long as you are either an active
or an inactive participant in the Plan. The investment options available under
the Plan mirror those available under the Verizon Savings Plan for Management
Employees and are subject to any restrictions imposed by the Verizon Savings
Plan for Management Employees. For example, the restriction in the Verizon
Savings Plan for Management Employees that you cannot buy shares under the
Company stock fund within seven days after you sell shares in that fund applies
under the Verizon Shares Fund in the EDP as well. In addition, you can invest
your EDP account in a “Moody’s” investment fund that provides a return that
mirrors the yield on certain long-term, high-grade corporate bonds.

 

Allocating Your Account Balance Among the Investment Options

 

When you first become a participant in the Plan, your initial EDP account
balance (if you have one as discussed under “Your Beginning Balance” on page 5)
will be allocated in the same manner these credits were allocated in the IDP or
the Directors’ Plan. Thereafter, you may elect (or change an existing election)
at any time to allocate all or any part of your existing or new Personal
Deferral Credits to any of the investment options available under the Plan,
except that, again as noted above and under “Your Beginning Balance” on page 5,
special rules apply with respect to certain restricted amounts in your EDP
account. If, upon becoming an active participant, you do not make an election
with respect to your Personal Deferral Credits, those credits will be invested
in the “Moody’s” investment fund until you make a valid election.

 

Your Matching Contribution Credits will all be allocated to the Verizon Shares
Fund, an investment option that mirrors the return on the Company’s common
stock. You can transfer your Matching Contribution Credits to any other
investment fund only in accordance with the “diversification” transfer rules for
matching contributions under the Verizon Savings Plan for Management Employees.
In general, if you have at least one year of service with

 

JANUARY 1, 2006

      PAGE 8



--------------------------------------------------------------------------------

VERIZON EXECUTIVE DEFERRAL PLAN

--------------------------------------------------------------------------------

 

Verizon, these diversification transfer rules permit you to transfer up to 50%
of your Matching Contribution Credits out of the Verizon Shares Fund beginning
at age 50 and up to 100% of your Matching Contribution Credits out of the
Verizon Shares Fund beginning at age 55. For more information about these
diversification transfer rules, please consult the summary materials provided
for the Verizon Savings Plan for Management Employees.

 

Exchange Restrictions on Four Funds

 

The EDP restricts exchanges (transfers) into the investment options that mirror
the four funds listed below in order to encourage longer-term investing and
discourage excessive short-term trading:

 

•  

Active International Equity Fund

 

•  

Passive International Equity Index Fund

 

•  

Fidelity REIT Collective Pool

 

•  

Active U.S. Small Capitalization Fund

 

Participants who make exchanges (transfers) out of any of these four investment
options will not be able to exchange back into the same option for seven
calendar days. You may continue to exchange out of these options at any time,
but you must wait seven calendar days before exchanging back into that same
investment option.

 

JANUARY 1, 2006

      PAGE 9



--------------------------------------------------------------------------------

VERIZON EXECUTIVE DEFERRAL PLAN

--------------------------------------------------------------------------------

 

DISTRIBUTIONS FROM THE PLAN

 

MAKING AN ELECTION

 

Each time you elect to defer either Eligible Base Salary, incentive awards or
directors’ fees into the EDP, you also need to indicate how and when you would
like to receive your benefit – this is called class year accounting. You may
elect one of the following distribution forms with respect to each class year of
deferrals:

 

•  

One lump sum payment; or

 

•  

Annual installments (for between 2 and 20 years).

 

You can elect to receive your benefit at separation from service or at a
specific date. (In the case of installments, this is the date when the first
installment is paid.) However, if you elect to receive a distribution based on a
specific date, you may not elect a distribution date that is earlier than 2
years following the year the full deferral was credited to your account.

 

If you elect to receive a distribution based on a specific date, you can make a
subsequent election to change an existing election with respect to a class year
of deferrals provided that (1) you make the election change at least 12 months
prior to the original distribution date, (2) you delay the date you would have
otherwise received your distributions by at least 5 years, and (3) under the
terms of the new election, you will not receive your distribution sooner or over
a shorter period of time.

 

Consequently, you cannot make a subsequent election that results in your
receiving your distribution sooner. In addition, you cannot change from
installment payments to a lump sum and you cannot change from 20 annual
installments to 5 annual installments. Lastly, if you have elected to receive a
distribution as of a specific date, you cannot change that election to receive
payment at separation from service, as this may accelerate your distribution.
Please keep these rules in mind when you are making your initial elections.

 

Once you are in distribution status for a particular class year of deferrals,
you can no longer submit another distribution election to further defer
receiving the distribution of that class year of deferrals.

 

EXAMPLE. You have elected to receive your Excess Base Salary deferred in 2005 in
two annual installments beginning on January 1, 2008. On December 1, 2007, you
submit a new election to receive your Excess Base Salary deferred in 2005 in a
lump-sum on January 1, 2013. Because you did not submit this new election within
12 months of when your payment was scheduled to begin, your new election is
invalid, and you will receive your first installment in January 2008. You will
receive your second installment in January 2009 because you can not change your
distribution election once your benefit is in pay status.

   

 

JANUARY 1, 2006

      PAGE 10



--------------------------------------------------------------------------------

VERIZON EXECUTIVE DEFERRAL PLAN

--------------------------------------------------------------------------------

 

If you attempt to modify your election and all or any part of your new election
is invalid, any valid election in effect immediately before you submitted the
modification will continue to be effective. If there is no such valid election
in effect, the default rules discussed under “Default Form and Timing of
Payments” beginning on page 11 will apply.

 

If you elect to commence payments when your employment ends and your employment
ends during the first 12 months after you submit your election, you will receive
your payments at the end of the 12 month period required in order for your
election to be valid. All vested Company Contributions will be distributed in a
lump sum payment after you separate from service (or six months after you
separate from service if you are a “key” employee of the Company, as discussed
under “Special Rules” below).

 

DEFAULT FORM AND TIMING OF PAYMENTS

 

If you do not have a valid election to receive payments of all or any part of
your vested EDP account, you will receive payments of your EDP account (or the
part of your EDP account for which no valid election has been made) in a lump
sum as soon as administratively practicable after the month in which you
separate from service with the Company.

 

TIMING OF PAYMENTS

 

You can elect to begin receiving payments of your Personal Deferrals —

 

•  

on any specific date that is 2 years following the year that the Personal
Deferral was credited to your account; or

 

•  

at your separation from service with the Company (including its affiliates).

 

All vested Matching Contributions and any other Company Contributions will be
distributed to you in a lump sum payment as soon as administratively practicable
following your separation from service.

 

In addition, there are some special rules that apply to the timing of payments
for “key” employees of the Company, which are discussed below under “Special
Rules”.

 

FORM OF PAYMENTS

 

Subject to certain limitations discussed below under “Special Rules”, your
vested Plan benefit can be paid in—

 

•  

a single sum; or

 

•  

annual installments over a period of two to twenty years.

 

Distributions from the EDP will be made to your Fidelity brokerage account
unless other arrangements are made at least 2 weeks prior to the valuation date
of the distribution.

 

SPECIAL RULES

 

Twenty-Year Limit on Benefit Payments

 

Your vested Plan benefits must be fully paid within 20 years of when your
employment with Verizon (and its affiliates) ends. This could impact your
benefit payments in the following ways—

 

JANUARY 1, 2006

      PAGE 11



--------------------------------------------------------------------------------

VERIZON EXECUTIVE DEFERRAL PLAN

--------------------------------------------------------------------------------

 

•  

if you elect to receive all or part of your Plan benefit in a single sum on a
specific date and the date you elect is more than 20 years from the date your
employment with Verizon ends, you will be deemed to have elected to receive your
lump sum 20 years from the date your employment ends;

 

•  

if you elect to receive all or part of your Plan benefit in annual installments
and, upon payment commencement, your annual installments would last more than 20
years from the date your employment with Verizon ends, you will be deemed to
have elected the number of installments equal to the maximum number of
installments between your payment commencement date and the date that is 20
years from the date your employment ended.

 

Special Rule for Key Employees

 

Employees who, at the time of distribution, are “key” employees of Verizon
cannot receive distributions from the EDP on account of their separation from
service until at least six months after their separation from service from
Verizon and its affiliates. (Distributions scheduled to begin on a fixed date
are not affected by this rule.) In general, “key” employees include the top 50
highest paid corporate officers of the Company. The Plan administrator reserves
the right to determine who the “key” employees of the Company are.

 

Special Rules that Apply at Disability

 

If you become disabled (as defined in the Plan) before your employment with
Verizon ends, you will receive your Plan benefit according to the terms of any
valid election made in accordance with the general terms of the Plan then in
effect or under the default rules for form and timing of payments discussed
beginning on page 11. However, in no event will you receive any installment
payments before the first business day of the first calendar quarter that begins
after the date of your disability.

 

If you become disabled after your employment with Verizon ends, you may only
change your election regarding the form and timing of your Plan payments in
accordance with the otherwise applicable terms of the Plan.

 

Special Rules that Apply at Death

 

At time of death, your beneficiary will receive a lump sum payout of any unpaid
portion of your account as soon as administratively practicable following your
death.

 

Your beneficiary or beneficiaries will not be permitted to name their own
beneficiaries or to change the form or timing of the benefit payments that they
will receive.

 

Hardship Payments

 

You may at any time request payment of all or part of your Personal Deferral
Credits if you can demonstrate to the Plan’s administrator that you have
incurred unusual, extraordinary expenses or hardship caused by events beyond
your control, such as an accident or illness. The maximum amount that you can
withdraw under these circumstances is the amount necessary to relieve the
hardship or financial emergency on which the request is based.

 

JANUARY 1, 2006

      PAGE 12



--------------------------------------------------------------------------------

VERIZON EXECUTIVE DEFERRAL PLAN

--------------------------------------------------------------------------------

 

VESTING AND OTHER ISSUES

 

VESTING

 

“Vesting” refers to your right to the balance in all or part of your EDP
account.

 

Your Employee Balance

 

You are always 100% vested in your Personal Deferral Credits, unless you and the
Company have a written agreement providing that part of your Personal Deferral
Credits will vest on a different schedule.

 

Your Employer Balance

 

You will be fully vested in your Matching Contribution upon the earliest to
occur of the following—

 

•  

your account in the Verizon Savings Plan for Management Employees is fully
vested, which usually occurs after three years of service with Verizon;

 

•  

your employment with the Company is involuntarily terminated without cause, and
you execute a release in a form acceptable to the Plan’s administrator or the
Plan’s administrator otherwise determines that all or a portion of your Matching
Contribution Credits should be vested;

 

•  

you become disabled or die while employed with Verizon; or

 

•  

there is a change in control of Verizon.

 

You will vest in any employer contributions transferred to the EDP under the
terms of the plan from which those amounts were transferred. In addition, you
will vest in any Retirement Contribution Credits received with respect to 2004
salary and bonuses under the vesting provisions of the IDP applicable to
Retirement Contribution Credits. Note if you are retirement eligible or become
retirement eligible under the terms of the Verizon Management Pension Plan all
Retirement Contribution Credits will be fully vested on such date.

 

FORFEITURE

 

You can never forfeit your Personal Deferral Credits or the vested portion of
your Matching Contribution Credits. However, if you resign from Verizon or if
you are terminated for cause, you will forfeit any unvested account balance.

 

In addition, the IDP rules with respect to forfeitures for violations of
non-competition and non-solicit covenants continue to apply to unvested
Retirement Contribution Credits transferred from the IDP and to Retirement
Contribution Credits provided under the EDP with respect to salary and
incentives earned in 2004.

 

JANUARY 1, 2006

      PAGE 13



--------------------------------------------------------------------------------

VERIZON EXECUTIVE DEFERRAL PLAN

--------------------------------------------------------------------------------

 

MISCELLANEOUS MATTERS

 

PLAN ADMINISTRATION

 

The Plan’s administrator is the most senior Human Resources officer of the
Company, which will generally be the Executive Vice President—Human Resources.
However, if you are an “insider” for purposes of certain securities laws, the
Plan’s administrator is the Human Resources Committee of the Company’s Board of
Directors. The Plan’s administrator has full discretionary authority and
responsibility to administer and interpret the Plan, and has the discretion to
charge participants for reasonable Plan administration expenses. All decisions
of the Plan’s administrator are final and controlling for purposes of the Plan.

 

AMENDMENT AND TERMINATION

 

The Company intends to operate the Plan indefinitely. However, the Company has
the right to amend or terminate the Plan at any time as long as (except with
respect to certain changes in the law) no amendment or termination adversely
affects the present dollar value of the vested balance in your EDP account at
the time the amendment is made or the Plan is terminated. In addition, for five
years following a change in control of Verizon, no amendment may adversely
affect your rights under the Plan other than your right to future Matching
Contribution Credits.

 

EFFECT ON OTHER BENEFIT PLANS

 

By participating in the Plan, you agree that the Plan will provide all of your
Company-sponsored non-qualified deferred compensation benefits beginning
January 1, 2005. You will no longer be eligible to make personal contributions
or receive company contributions under the Verizon Income Deferral Plan or the
Directors’ Plan.

 

However, amounts you deferred into the IDP or Directors’ Plan that were vested
on or before December 31, 2004, and were not transferred to the EDP will remain
in the IDP or Directors’ Plan and subject to the applicable provisions of those
plans as they may be amended from time to time. Amounts you deferred into the
IDP or Directors’ Plan that were not vested on or before December 31, 2004, and
were transferred to the EDP as of January 1, 2005, will be subject to the terms
of the EDP and not subject to the terms of the IDP or Directors’ Plan after
December 31, 2004.

 

HYPOTHETICAL NATURE OF PLAN ACCOUNTS AND INVESTMENTS

 

Your EDP account is hypothetical in nature. That is, your Employee Balance and
your Employer Balance are maintained for bookkeeping purposes only—there are no
actual funds or assets in any of these accounts.

 

Similarly, the investments under the Plan are only hypothetical in nature. You
will instruct the Plan’s administrator as to how you would like your EDP account
invested. However, because your EDP account is only hypothetical, the Plan’s
administrator will not necessarily make any actual investments in accordance
with your instructions. Nonetheless, the Plan’s administrator will track your
investment selections and will credit your EDP account with investment gains (or
losses) based on the gains (or losses) on the investments you choose.

 

JANUARY 1, 2006

      PAGE 14



--------------------------------------------------------------------------------

VERIZON EXECUTIVE DEFERRAL PLAN

--------------------------------------------------------------------------------

 

PLAN ASSETS NOT HELD IN TRUST

 

Unlike the Verizon Savings Plan for Management Employees and the Verizon
Management Pension Plan, the EDP is not funded and your benefits under the Plan
are not protected by a trust. (If your EDP account were funded by a trust, you
would be subject to immediate income tax on your vested Plan benefits, even
though you would not receive your vested Plan benefits until some future
date—one that is possibly many years in the future.) Consequently, in the
unlikely event that the Company becomes bankrupt, you will only be a general,
unsecured creditor of the Company with respect to the balance in your EDP
account, and you may not receive all of your benefits.

 

ASSIGNMENT AND ALIENATION

 

In general, your rights under the Plan may not be assigned or alienated.
However, the Plan will recognize and abide by the terms of certain domestic
relations orders.

 

WITHHOLDING AND OTHER TAX CONSEQUENCES

 

The Plan’s administrator has full authority to withhold any taxes (including
employment taxes) applicable to amounts deferred from your compensation, credits
made to your EDP account, or payments of your Plan benefit. All deferrals and
company match to the EDP are subject to FICA taxes (Medicare and Social Security
up to annual limits).

 

CONTINUED EMPLOYMENT

 

Nothing in the Plan confers on you the right to continue in the employment or
service of the Company or to receive an annual base salary of any particular
amount.

 

JANUARY 1, 2006

      PAGE 15